Order unanimously modified on the law and as modified affirmed without costs and matter remitted to Erie County Family Court for further proceedings in accordance with the following Memorandum: Petitioner failed to prove that respondent did an act which, if committed by an adult, would constitute the crime of forgery in the second degree (see, Penal Law § 170.10 [4]). The invoice signed by respondent was not "[an article] manufactured and *1098designed for use as [a symbol] of value usable in place of money for the purchase of property or services.” We modify the fact-finding determination, therefore, by vacating the adjudication that respondent did an act which, if committed by an adult, would constitute the crime of forgery in the second degree and we vacate the order of disposition. Inasmuch as respondent was properly adjudicated a juvenile delinquent for having also done an act which, if committed by an adult, would constitute the crime of criminal impersonation in the second degree, we remit the matter to Family Court for a new dispositional hearing and order. (Appeal from Order of Erie County Family Court, O’Donnell, J.—Juvenile Delinquency.) Present—Green, J. P., Pine, Boomer, Davis and Boehm, JJ.